Citation Nr: 1220012	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  10-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1967 to November 1970

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for PTSD, a low back condition, and a right ankle condition.  

The Veteran requested a Board hearing when he perfected a timely appeal in February 2010.  He subsequently withdrew this request in September 2011.  See 38 C.F.R. § 20.704 (2011).

The claims folder contains newly received evidence which has not been evaluated by the RO.  In May 2011, the Veteran submitted an examination report from a private psychologist confirming a prior diagnosis of PTSD.  In the decision below, the Board awards service connection for PTSD.  As this represents a complete grant of the benefit sought on appeal, this evidence need not be referred to the RO for initial review.  See 38 C.F.R. § 20.1304.  In addition, medical evidence related to the Veteran's claimed back disability was added to the record in October 2011 and has not been evaluated by the RO.  However, some of this evidence is duplicative of evidence previously submitted and was considered by the RO.  The rest of this evidence relates only to the recent treatment the Veteran has received for his back disability.  Nothing in the evidence is relevant to the issue of whether the claimed back disability may be related to the Veteran's service.  As such, the evidence is not pertinent to the determination of whether service connection is warranted.  Hence, a waiver of initial RO consideration is not required.  Id.  


FINDINGS OF FACT

1.  The preponderance of the competent, credible and probative evidence does not show that the Veteran's low back disorder began during service or is related to any incident or injury in service.

2.  There is no competent, credible or probative evidence that the Veteran has a current right ankle disorder which began during service or is related to any incident or injury in service.

3.  There is an approximate balance of positive and negative evidence as to whether the Veteran has PTSD related to active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for low back disorder are not met.  
38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for right ankle disorder are not met.  
38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

3.  Resolving all doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the issue of service connection for PTSD decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

With respect to the claims for service connection for low back and right ankle disabilities, the RO provided the appellant complete pre-adjudication notice by letter dated in August 2006.  VA has assisted the appellant in obtaining evidence, which includes his service treatment records, post-service VA and private treatment records, and personal statements from the Veteran and fellow service members.  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  

The Board notes that no VA examination was conducted to obtain an opinion as to the etiology and severity of the Veteran's claimed low back and right ankle disabilities.  In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
This standard is not met in the present case because there is no indication that the claimed disabilities may be associated with military service.  The service treatment records do not show that he sustained any injury to his back or right ankle in service, and no low back or an ankle disability was diagnosed during service or for many years thereafter.  The Veteran has not reported continuous symptomatology of a low back or right ankle disorder since the time of his military service.  Furthermore, no competent evidence has suggested a causal relationship between his current disabilities and any incident of active service.  Therefore, VA was not required to conduct examinations for the claimed disabilities.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Principles of Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496. 

The Board has considered all lay and medical evidence as it pertains to the issues in this case.  38 U.S.C.A. §§ 5107(b) ,7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470(1994).  However, an appellant who has no special medical expertise generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 309 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  

Service Connection for Back and Ankle Disabilities

The Veteran is seeking service connection for low back and right ankle disabilities. On VA Form 21-526, submitted in August 2006, he indicated that he was claiming a right ankle injury that began in 1969 and that he was treated at sick call in Naha, Okinawa.  He also indicated that he was claiming a lower back injury that began in 1967 and that he was treated at sick call in Monterey, California.  

Service treatment records reflect that he underwent an entrance physical examination in October 1966.  He did not report any back or ankle disorders at that time, and no such disorders were noted on objective examination.  Service treatment records include a replacement health record dated in September 1968, which indicates that the Veteran reported that he had been refused a railroad job prior to service because "the two bottom vertebrae" in his back were "fused as one."  He did not describe any back injury or disability during or prior to service, and he did not complain of back pain at that time.  He also reported that his ankles swell and itch during hot temperatures.  The examiner did not note any disorders of the Veteran's back, ankle, or other joints.  An April 1969 entry noted a contusion of the right leg and an October 1969 entry noted a twisted left ankle.  The service treatment records do not show that the Veteran made any complaints regarding the low back or right ankle and there is no evidence of treatment for any complaints or injury to the back or right ankle in service.  No back or ankle disorders were noted during his separation physical examination in November 1970.  

The claims file contains post-service private treatment records dating from August 1991, which reflect that the Veteran was treated for pain and swelling in his knees, shoulders, and elbows.  The earliest treatment record relating to the Veteran's back is dated in May 2001.  He complained of back and leg pain and indicated that he started having pain early that month.  The impression was disk herniation far lateral at L2.  An October 2003 entry shows that he underwent an MRI which revealed disc space narrowing at L2-3 and L3-4.  In June 2004, he underwent decompression surgery to relieve severe back pain associated with degenerative changes.  Although these notes indicate that the Veteran's back problem was "longstanding" at that time, there is no reference to the actual date of onset of his back disability.  He underwent additional surgeries in October 2005 and May 2006.  The Veteran continued to receive regular treatment for his back pain through October 2011.  

After carefully reviewing the relevant evidence, the Board also concludes that service connection for a low back disability is not warranted.  Although the evidence clearly reflects that the Veteran has a current back disability, the weight of the competent, probative and credible evidence is against a finding that disability had its onset in service or is related to his active service.  At the time of the August 2006 claim, the Veteran reported that he suffered a back injury in service in 1969.  He indicated that he was treated in service at sick call.  The service treatment records did not show any complaints of low back pain and no indication that he suffered a back injury in service.  There is no indication that the service treatment records are incomplete.  The clinical evaluation of the spine was normal at the time of separation from service.  The private treatment records show that the Veteran was seen for complaints other than regarding the low back beginning in 1991 but the first time he made a complaint regarding the low back was in May 2001.  During that evaluation, he indicated that he started having back pain earlier that same month.  Although there are some notations that there was a longstanding history of back pain, none of the private or VA treatment records show that the Veteran reported a back injury in service or that he had symptoms of back pain after discharge earlier than 2001.  As such, the Board finds that the statement on the August 2006 claim that he had a back injury in service is not credible.  There is no evidence in the service treatment records of complaints of or treatment for a back injury in service and the assertion is inconsistent with the post service private treatment records which show that while the Veteran sought treatment for a back condition, he did not report to the treatment providers that he suffered an injury in service or had continuity of symptoms after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Finally, there is no competent medical opinion of record relating the Veteran's current back disability to his active service.  

In summary, there is no competent, credible or probative evidence to establish that the Veteran suffered a back injury in service, that he had continuous symptoms since service, or that relates the current diagnoses to any incident of service.  The preponderance of the competent, credible and probative evidence is against a finding that the Veteran's low back disorder began during service or is related to any incident or injury in service.  Thus, the criteria for service connection for a back disability are not met, and the claim must be denied.  

The Board finds that service connection for a right ankle disability is not warranted because there is no competent, probative or credible evidence that the Veteran has a right ankle disability that had its onset in service or is related to his active service.  On the August 2006 claim form, the Veteran indicated that he suffered a right ankle injury in 1967 which was treated at sick call.  There is no indication in the service treatment records that he complained of a right ankle injury or was treated for a right ankle injury.  There is no indication that the service treatment records are incomplete.  There is evidence of complaints regarding the left ankle, which is not the subject of the current claim.  There is no indication of a right ankle condition at the time of the separation examination.  To the extent that the Veteran has claimed that he suffered a right ankle injury in service, the Board finds that assertion is not credible as there is no indication in the service treatment records of such injury or complaints and such assertion is inconsistent with the post service treatment records which do not show that the Veteran has sought treatment for the claimed injury or reported to any medical professional such injury or condition.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no medical or lay evidence indicating that the Veteran has experienced continuous symptoms of a right ankle disorder since service.  While there are private and VA treatment records which show treatment for other conditions dated as early as 1991, there is no indication in those records of complaints of or treatment for a right ankle condition.  Moreover, there is no competent evidence of record establishing that the Veteran has a current right ankle disability.  There are no medical records indicating that the Veteran has been diagnosed with or treated for a right ankle disorder, and the Veteran does not describe any symptoms relating to the claimed right ankle disability.  Without evidence of a current disability, there is no basis for service connection, and the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In summary, there is no competent, credible or probative evidence to establish that the Veteran suffered a right ankle injury in service, that he had continuous symptoms since service, or which relates the current diagnoses to any incident of service.  As the preponderance of the competent, credible and probative evidence is against the claim, the criteria for service connection for a right ankle disability are not met, and the claim must be denied.  


Service Connection For PTSD

The Veteran is seeking service connection for PTSD, which he contends results from his traumatic experiences in service.  Specifically, he reports that he witnessed several fatal plane crashes in service, including one which occurred in 1970 while he served aboard the USS Saratoga in the Mediterranean Sea, in which an F-4J Phantom crashed into the water, killing both crew members.  He reports that he experiences nightmares and flashbacks of plane crashes, as well as depressed and irritable mood, poor concentration, and hyperarousal.  

To establish entitlement to service connection for PTSD a Veteran must provide: medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304. 

The Board notes that during the pendency of this appeal, the provisions of 38 C.F.R. § 3.304 were revised effective July 13, 2010.  However the revisions do not apply as the Veteran's claimed stressor is not related to a fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (2010 & 75 Fed. Reg. 39843 (July 13, 2010)). 

In this case, the United States Joint Services Records Research Center (JSRRC) was able to confirm that a plane crash such as the Veteran described occurred in October 1970, while the USS Saratoga was conducting flight operations in the Eastern Mediterranean Sea.  Accordingly, the Board finds the Veteran's account of in-service stressor(s) credible and to be sufficiently confirmed.  Therefore, the determinative issue is whether there is sufficient evidence of a relationship between this confirmed stressor and any PTSD diagnosis.

VA outpatient treatment records reflect that the Veteran was afforded a brief PTSD screening in May 2006, when it was determined that he did not meet the criteria for a diagnosis of PTSD.  Nonetheless, during the same month a VA psychiatric nurse practitioner began treating the Veteran for symptoms including flashbacks to the Vietnam war and nightmares.  In September 2006, another VA nurse practitioner administered a psychiatric assessment and rendered diagnoses of Major Depressive Disorder (MDD) and PTSD, which he attributed principally to the confirmed stressor.  The Veteran's symptoms included depression and irritable mood that interfered with his relationship with his wife, as well as difficulty sleeping, fatigue, guilt, flashbacks, nightmares, poor concentration, and hypervigilance.  The Veteran continued to receive treatment from this nurse practitioner through September 2007. 

The claims file contains a private treatment record dated in June 2007, in which a private psychologist diagnosed MDD and PTSD.  He noted that the Veteran reported a number of traumatic events in service, specifically including the plane crash of October 1970.  He identified the Veteran's symptoms as poor concentration, poor memory, intrusive thoughts about the in-service traumas he experienced, sleep disturbance, nightmares, hypervigilance, and exaggerated startle response.  The Veteran also reported feelings of detachment, irritability and outbursts of anger, and depressed mood.  The examiner opined that the Veteran's psychological symptoms were consistent with a diagnosis of PTSD and appeared to be directly correlated to the traumas he experienced in service.  

In connection with his claim, the Veteran was afforded a VA examination in January 2010, in which the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner noted that the Veteran's symptoms included recurrent and intrusive distressing recollections of the plane crash in service, including images and dreams, as well as difficulty falling and staying asleep.  The examiner found that the claimed stressors, while "very mild," were nonetheless sufficient to satisfy the PTSD criteria.  He also found that the Veteran "marginally" met the criteria for persistently remembering, re-experiencing and ruminating about the stressful events.  However, he noted that the Veteran did not have flashbacks or intense psychological distress, he did not avoid thinking about the stressful events, and he did not have detachment from others.  The examiner stated that the Veteran did experience sleep disturbance and depression, but these symptoms were associated with MDD, which the examiner opined was associated with his father's death rather than with any incident of service.  

The claims file contains an examination record dated in May 2011, in which the same private psychologist who examined the Veteran in June 2007 reassessed his condition and confirmed the diagnosis of PTSD and MDD.  The examiner noted that the traumatic events the Veteran witnessed in service, including the plane crash off of the USS Saratoga, precipitated his psychological disorders of PTSD and MDD.  The examiner noted that the symptoms specifically associated with PTSD included intrusive thoughts, distressing sleep, flashbacks, avoidance behaviors, anhedonia, poor concentration, hypervigilance, irritability, outbursts of anger, and exaggerated startle.  

After carefully reviewing the relevant evidence, the Board concludes that service connection for PTSD is warranted.  The Veteran's claimed in-service stressor has been verified, and every examiner who has evaluated him has asserted that at least some of his symptoms are associated with that event.  In addition, the private psychologist who examined the Veteran concluded that he met the criteria for PTSD, specifically noting that his symptoms included flashbacks, avoidance behaviors, and mood disturbances including anger and depression.  The VA examiner of January 2010 found that the Veteran did not manifest those symptoms and therefore did not have PTSD.  Both opinions are thorough, well-reasoned, and premised on the evidence of record.  The Board notes that a VA nurse practitioner also assessed the Veteran's symptoms as meeting the criteria for a diagnosis of PTSD.  Therefore, the Board finds that the evidence is at least in equipoise.  Thus, affording the Veteran the benefit of the doubt, service connection for PTSD is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102



ORDER

Service connection for a low back disorder is denied

Service connection for a right ankle disorder is denied. 

Service connection for PTSD is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


